Title: From James Madison to Jesse B. Thomas, 8 February 1809
From: Madison, James
To: Thomas, Jesse B.



Dept of state 8th. Feby. 1809

The Secretary of state presents his compliments to Mr. Thomas, and has the Honor by direction of the President, to send him inclosed, a copy of a Letter written to Governor Williams, from which it will appear that the President is of opinion that a dissolution of the General assembly of a Territory, puts an end to the Council, as well as to the Representative Branch of that Body.
